683 So. 2d 215 (1996)
COURTHOUSE TOWER, LTD., etc., Petitioner,
v.
MANZINI & ASSOCIATES, etc., Respondents.
Nos. 96-2662, 96-3376.
District Court of Appeal of Florida, Third District.
December 12, 1996.
Sweetapple, Broeker & Varkas and Paul B. Feltman, Miami, for petitioner.
Nicholas A. Manzini, Miami, for respondent, Manzini & Associates, P.A.
Before SCHWARTZ, C.J., and GODERICH and GREEN, JJ.
PER CURIAM.
Treating these petitions for certiorari as an application for mandamus, we find that the trial judge is required by section 83.232(5), Florida Statutes (1995) to issue an immediate writ of possession for the subject premises. See Premici v. United Growth Properties, L.P., 648 So. 2d 1241, 1243 (Fla. 5th DCA 1995). See generally Comcoa, Inc. v. Coe, 587 So. 2d 474 (Fla. 3d DCA 1991); Nordberg v. Green, 638 So. 2d 91, 93 (Fla. 3d DCA 1994)(trial court may not decline to follow controlling law on ground it considers its application "inequitable" in particular case), review denied, 649 So. 2d 233 (Fla. 1994). It is therefore ordered that he do so forthwith.[1]
Mandamus granted.[2]
NOTES
[1]  Insofar as the petitions for certiorari seek other relief, they are denied without prejudice.
[2]  No motion for rehearing will be entertained.